Title: To James Madison from George W. Erving, 1 September 1804
From: Erving, George W.
To: Madison, James


Private (No 22)
Dear Sir
London September 1st. 1804
I have now completed and by the Jupiter—Captain Law bound to N. York have transmitted to you the statements required by your official letter of April 22d; & duplicates of the same have been sent by the Hardware Captain Matlock—for N. York. I have endeavoured to make these as distinct & accurate as possible, so that Mr Davidson the agent at Washington for paying the compensation to the claimants, may, meet with no difficulties in settling their demands.
The great press of business to the Board within so small a compass of time, & unfortunately the commissioners not having been provided with a good set of clerks; these circumstances have produced many inaccuracies in the awards, which make a recurrence to the assessors reports necessary in nearly all cases. If this business had been conducted in the usual leisurely mode of commissions, a more particular subdivision of the compensation woud probably have been made, & the number of awards consequently encreased; but as the interests of several claimants have been frequently included in the same award, in Such cases I have found it impossible to adhere to the strict letter of the Original instructions, by insisting that all the parties compensated jointly, shoud draw jointly, without Exciting great dissatisfaction; & I was aware that whatever inconvenience the claimants might find themselves subjected to by this regulation, woud be charged to the existing government & not to the original arrangement or to the inattention of the Board: I am glad to find my proceedings under this view of the subject, justified by your instructions of April 19th: Under similar impressions I have endeavoured to protest as few bills as possible; you will therefore observe in some cases that I have paid where the amount was a trifle under or above the exact sum to be drawn for; I have omitted only to keep a memorandum of the bills protested, which however I do not beleive have amounted to more than 12 or 15, & these have been protested upon indispensable grounds. The explanation which Mr King has given to you respecting his Engagement with the Proctors, will be the subject of a public letter; I understand however from yours of June 2d inclosing it, that I am not to allow the Proctors to charge the long Amounts of their bills; & I infer that I am authorized to settle their accounts, & discharge the ballances which may be found due to them: I have since the rect of yours made progress in that business, & shall conclude it forthwith: The incessant attention required by the other & more important object, has hitherto prevented my entering into the Examinations which are necessary to ascertain what sums are yet to be deducted from the awards for the U. States advances, but a list of these (which however will not be considerable) shall be forwarded before the third instalment becomes payable: As it was uncertain what might be the decision of government upon the question whether the long or short amounts of the Proctors bills shoud be allowed, I thought it my duty to secure a complete reimbursement to the United States by deducting very generally the long amounts; & now, taking into consideration the various contingent expences incurred in the Execution of the 7th Article, & the loss of interest upon the advances from time to time made for payments to Proctors or otherwise, it does not seem necessary that this difference shoud be accounted for to the claimants.
You have not required from me any statement with respect to my business as agent for Seamen; nor did Mr Lenox leave any papers with me from which I coud learn what was expected from, or what had been the practice of the agent on this head: Considering however the general interest which is excited in our country upon this important subject, the movements in the last session of Congress, & the course which Mr Monroes conversations with the ministry here have taken, & which he has kindly communicated to me; I have thought it my duty to put you in possession of a complete report of my transactions from the commencement of the present war to the end of last month, a period of about 18 Months; I do not take any time previous to the 11th of March 1803, because the number of men impressed from the commencement of my agency to that date was comparatively small, & by extending the statement over the period of peace, the general impression which it is calculated to make might not be improved; This document, which I have sent with my letter No 41. by the Ship Jupiter—Law is made as exact as the nature of the business will admit of, & annexed to it is a summary shewing to what an extent my applications have succeeded; & particularizing in the remaining cases the causes of failure, in a way the best calculated to shew the principles & rules by which the British government directs itself upon this subject.
The business of the Claims being so far concluded I take this occasion of mentioning to you a subject of considerable personal importance to myself, but the delicacy of which during the progress of the business has prevented my adverting to in former letters: It is the subject of compensation. Tho’ I ought to premise by observing that I cannot consider myself as having a claim, grounded upon any encouragement from the government, to a compensation beyond my salary; further than to what may be thought an equivalent for my disappointment with respect to the Emoluments of the Office of assessor, which were originally intended as a part of my remuneration; yet, I most confidently trust that when the President shall take also into consideration, the magnitude & importance of this agency, the time & I may add the manner in which the business has been conducted & brought to a conclusion, he will think it just to allow me a considerable compensation beyond my salary. Allow me to observe that the completion of a business like this compressed into a small compass of time, seems to authorize a payment for the service proportioned to the extent of the agency, & considering it commercially a percentage upon the amount recovered, instead of a rate for the time Employed; permit me also to urge as additional motives for such an allowance that I have drawn no salary as agent for seamen, that I have filled the place of three several agents whose salaries together amounted to 6,000 Ds pr Ann; but more especially what is before adverted to that I have been altogether disappointed of the greatest part of the compensation originally intended for me: I understand that Mr Cabot has received within the short space of about 15 months 4000£ from this Office of assessor. Nor have I availed myself of those collateral means which my situation offers of supplying this deficiency of regular compensation, because, I have thought it not only more honorable to myself to avoid the practise of my predecessor in this respect, & to adhere to the strict letter of my Instructions, but have beleived that a contrary course woud reflect discredit on the government: I have not therefore charged commissions to the claimants, & I can most conscientiously add that I have not derived one cent of benefit in any form, from the use of the monies public or private which have come into my hands; whilst Mr Williams himself by the means which he & his friends have employed to obtain private agencies has been able as I am well persuaded to realize since I have been in Office upwards of £15,000 Stg. But after all I do not know whether I shoud have been induced to mention this subject to you had I not been confirmed in my own opinion by the frequent conversations which I have had with Mr Pinkney, in which he has repeatedly stated his opinion of the justice & strength of such a claim founded upon the nature of the business, & the mode in which it has been conducted; all the circumstances relating to which he had of course the best means of becoming acquainted with. In urging a claim of this nature one must necessarily be guilty of much egotism; after what I have already stated it will not be much to attribute to myself the merit of procuring for the public (at least I have my share of this merit with Mr Pinkney) whatever advantage it may ultimately derive from the mariners adventures. These were formerly thrown into the awards of the owners of the ships & cargoes, & were probably for the most part lost to the Mariners as well as to the public: I estimate that this sum will amount to about 16,000£, it is what I have referred to in my letter No 31. by the title of “unclaimed dividends” nearly the whole of which will lapse to the United States: I never calculated to hold the trust vested in me by the awards for this sum after the payment of the 3d Instalment, & it is now transferred with all other monies (pursuant to your instructions) into the hands of Barings; but I have however contemplated this as a fund from which government woud probably allow me to reserve a compensation for my services.
Having been thus induced by what I hope you will not consider a more than ordinary regard to my own interest, to state these circumstances in favor of an allowance of a percentage compensation above my Salary; I can only further beg you to have the goodness to submit them to the President; I ask of your friendship to obtain his decision on them, & am well persuaded that he will do herein what under all the circumstances he may consider to be most just & proper, & shall therefore chearfully acquiesce in his determination whatever it may be. I am Dear Sir always with great respect & regard very faithy Your obliged St
George W Erving
P. S I am aware that if you shoud see this subject in the same light with myself, & the President shoud be disposed to allow the compensation; yet that there may be difficulties subsisting as to the mode in which the appropriation shall be made: May I [be] permitted then further to suggest, that the whole arrears of Salary as agent for Seamen, & an Equivalent for the perquisites of the assessorship, charges which I presume woud not be objected to in a “Salary Account” (if I may be authorized to state such an one) woud amount to within a 1000£ of as much as a commission of 2½ per Cent upon the awards made payable to me by the Board.
GWE.
